Third District Court of Appeal
                               State of Florida

                           Opinion filed June 22, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D15-889
                         Lower Tribunal No. 13-20429
                             ________________


                  U.S. Bank National Association, etc.,
                                    Appellant,

                                        vs.

                   Richard Vair and Betty Vair, et al.,
                                    Appellees.


     An Appeal from the Circuit Court for Miami-Dade County, Jacqueline
Hogan Scola, Judge.

      Burr & Forman, LLP, and Nicholas S. Agnello and Christine Irwin Parrish
(Fort Lauderdale); Burr & Forman, LLP, and Reid S. Manley (Birmingham,
Alabama), for appellant.

      Richards Goldstein LLP, and Richard L. Richards and Jason Goldstein, for
appellees.

Before SHEPHERD, SALTER and SCALES, JJ.

      PER CURIAM.
      Relying on the original panel decision in Deutsche Bank Trust Co. Americas

v. Beauvais, the trial court entered a final judgment in favor of the defendants

below, Richard Vair and Betty Vair. In view of this Court’s recent en banc

decision in the Beauvais case, Deutsche Bank Trust Co. Americas v. Beauvais, No.

3D14-575 (Fla. 3d DCA April 13, 2016) (withdrawing and replacing the original

panel decision), we reverse the final judgment.

      Reversed and remanded.




                                         2